Citation Nr: 0003637	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral patellar 
tendinitis.  

2.  Entitlement to service connection for fatigue, bleeding 
gums, arthralgia claimed as joint pain, and dizziness, all 
claimed as due to an undiagnosed illness.  

3.  Entitlement to a disability rating greater than 10 
percent for abdominal distress, nausea, and weight loss due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's bilateral patellar tendinitis and his period of 
active duty service.  

2.  There is no competent medical evidence that the veteran 
suffers from chronic disability resulting from an undiagnosed 
illness or combination of illnesses manifested by fatigue, 
bleeding gums, arthralgia claimed as joint pain, and 
dizziness.  

3.  The manifestations of the veteran's gastrointestinal 
disability include subjective complaints of frequent nausea, 
vomiting, dry heaves, diarrhea, constipation, and essentially 
constant abdominal distress.  Objectively, there is only 
evidence of abdominal tenderness to palpation.  There is no 
evidence of weight loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral patellar tendonitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for fatigue, bleeding gums, arthralgia claimed as joint pain, 
and dizziness, each claimed as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).    

3.  The criteria for entitlement to a disability rating 
greater than 10 percent for abdominal distress have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.112, 4.114, Diagnostic Code 
7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

1.  Bilateral Patellar Tendinitis

The September 1997 VA orthopedic examination reveals a 
diagnosis of bilateral patellar tendinitis.  Therefore, the 
first element of a well grounded claim is met.  As to the 
second element, the veteran generally asserts that the 
disorder was incurred during active duty service.  Again, 
when determining whether the claim is well grounded, the 
Board assumes the truthfulness of the assertion for the 
purpose of showing the incurrence of an injury or disease in 
service.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.

However, this claim is not well grounded because there is no 
competent medical evidence of a nexus between the bilateral 
patellar tendinitis and the veteran's period of active duty 
service.  That is, there is no medical evidence that relates 
the disorder to service.  

The Board notes that the September 1997 VA examination report 
reflects the veteran's report that he began having knee pain 
in 1991 during service.  However, this evidence fails to 
establish the claim as well grounded.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran asserts that he suffered from knee problems on a 
continuous basis since service.  Although service connection 
can be established on the basis of continuous symptomatology, 
the Board emphasizes that the provisions of 38 C.F.R. § 
3.303(b) do not relieve a veteran of the burden of providing 
a medical nexus in order to establish a well grounded claim.  
Rather, a veteran diagnosed with a chronic disorder must 
still provide a medical nexus between the current disorder 
and the putative continuous symptomatology.  Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60, 
66 (1999).  On a related matter, the Board notes that, 
although the veteran is competent as a lay person to describe 
his symptoms, he is not competent to offer an opinion on a 
matter than requires medical knowledge, such as a 
determination of etiology.  Voerth, supra; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

2.  Disorders Claimed Due to an Undiagnosed Illness

The veteran seeks entitlement to service connection for 
fatigue, bleeding gums, arthralgia, and dizziness 
specifically as a result of an undiagnosed illness stemming 
from his service in the Persian Gulf.   

The law provides for compensation for Persian Gulf veterans 
suffering from a chronic disability resulting from an 
undiagnosed illness that became manifest during active duty 
in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).  

However, the Board finds that the veteran's claims for 
disorders due to an undiagnosed illness are not well grounded 
because there is no evidence of chronic disability resulting 
from an undiagnosed illness manifested by the alleged 
symptoms, as is required by law and regulation.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  That is, absent evidence of a 
chronic disability, the veteran's claim with respect to these 
disorders is not plausible.  

Specifically, the June 1998 VA Persian Gulf guidelines 
examination report notes that the veteran complained of 
fatigue.  However, the examiner made no assessment of related 
chronic disability.  Also, VA records show that when the 
veteran complained of fatigue in February 1995, the physician 
essentially determined that it was situational, attributing 
the fatigue to residuals of a viral infection, having a new 
baby, and a lack of regular exercise.  

With respect to bleeding gums, the veteran was afforded a VA 
dental examination in June 1998.  Although the examiner 
commented that the gingiva bled easily, there was no finding 
of inflammation or other chronic disease process.  During the 
May 1995 VA examination, the veteran complained of bleeding 
gums about once a week.  However, coagulation studies were 
within normal limits.     

The report of the June 1998 Gulf War guidelines examination 
reveals that, despite claims of diffuse arthralgia, there was 
no evidence of limited motion, tenderness, synovitis, 
erythema, or other indication of chronic joint disability.  
The September 1997 VA orthopedic examination report is 
similarly negative for findings of chronic disability in the 
hands or elbows.  The August 1994 and May 1995 VA 
examinations yielded no findings of orthopedic disability.       

Finally, the veteran has related having dizziness in 
association with neck stiffness and after vomiting.  The 
Board observes that the veteran is already service-connected 
for a gastrointestinal disability manifested in part by 
vomiting.  As discussed above, there is no evidence of 
chronic orthopedic disability.     

Finally, just as there is no evidence of chronic disability 
related to each individual complaint, there is no medical 
evidence of record suggesting that the symptoms in 
combination represent chronic disability from an undiagnosed 
illness.  Accordingly, the veteran's claim cannot be well 
grounded.  

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for bilateral 
patellar tendinitis, or for service connection for fatigue, 
bleeding gums, arthralgia, and dizziness claimed as due to an 
undiagnosed illness.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The Board recognizes that this appeal with respect to the 
disorders claimed due to an undiagnosed illness are being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claims on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for fatigue, bleeding gums, arthralgia, and 
dizziness as due to an undiagnosed illness, he should submit 
competent medical evidence showing that he suffers from 
chronic disability from the alleged symptoms and that the 
disability is related to service.  With respect to the 
bilateral patellar tendinitis, the veteran should submit 
competent medical evidence showing that the disorder is in 
some way related to service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


II  Increased Evaluation for Gastrointestinal Disability

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

In a June 1997 rating decision, the RO established service 
connection for abdominal distress, nausea, and weight loss 
due to an undiagnosed illness.  At that time, it assigned a 
10 percent disability rating.  

In an August 1997 statement, S.B. indicated that he had known 
the veteran for more than 17 years.  He had no problems 
before leaving for the Persian Gulf.  When he returned home, 
he had lost and continued to lose some weight, over 25 pounds 
in total.  S.B. stated that he had seen the veteran have 
abdominal pain and dry heaves.  He witnessed him vomit for no 
reason and observed that he had to use the bathroom four or 
five times a day.  In addition, the veteran had complained to 
him about diarrhea. 

The veteran's spouse also submitted a statement in August 
1997.  She related that she met the veteran in January 1992.  
In the following years, he lost 25 to 30 pounds.  About June 
1993, he began having diarrhea almost daily, about four times 
a week.  He also experienced nausea, dry heaves, and vomiting 
for unknown reasons.  The symptoms continued intermittently 
to the present.  The veteran sometimes had diarrhea within 
one-half hour after eating.  

A report from the VA medical center in Iowa City, Iowa, 
indicated that the veteran had not received treatment after 
May 1995.  

The veteran underwent a VA gastrointestinal examination in 
September 1997.  He often felt that "his stomach [was] 
coming up" and vomited bile.  The problems were not always 
associated with food.  He had approximately five soft-formed 
stools per day and watery diarrhea at least three times a 
month.  He reported that his weight had dropped from 180 
pounds in December 1992 to a current weight of about 150 
pounds.  The veteran denied decreased appetite, dysphagia, 
constipation, melena, or painful defecation.  The examiner 
commented that the veteran had previously undergone an 
extensive gastrointestinal work-up in 1993, though the 
physicians found no clear etiology for the symptoms and 
offered the veteran no definitive diagnosis.  On examination, 
the veteran weighed 155 pounds.  There was mid epigastric 
tenderness on palpation.  Rectal examination was negative.  
Laboratory tests revealed decreased white blood cell count 
and platelet count.  The diagnosis was history of nausea, 
heaves, and diarrhea of unclear etiology.  The examiner 
commented that the symptoms appeared to have been relatively 
stable over the previous years, noting that the weight shown 
in 1993 clinic records was 152 pounds. 

In his May 1998 notice of disagreement, the veteran related 
that diarrhea alternated with constipation and essentially 
constant abdominal distress for many years.  He also had 
problems with nausea.  The May 1998 substantive appeal 
contained substantially similar statements. 

In June 1998, the veteran was afforded a Gulf War guidelines 
examination.  He complained of episodes of vomiting and 
nausea about three times a month.  The episodes were not 
associated with meals or other apparent precipitating event.  
He vomited a bile-like substance.  He also had associated dry 
heaves.  He denied any hemoptysis of hematochezia.  In 
addition, the veteran explained that he had diarrhea about 
two times a week, which alternated with constipation.  He 
denied any gross melena or pain with defecation.  A biopsy to 
rule out Crohn's disease was negative.  The veteran related 
that he usually gained about 20 pounds in the summer and then 
lost it in the winter.  On examination, the veteran weighed 
76 kilograms, or 167.2 pounds.  The abdomen was soft with 
positive bowel sounds.  There was no rebound or guarding, 
though there was tenderness to palpation of the periumbilical 
area.  There was no hepatosplenomegaly.  Rectal examination 
was negative.  The diagnosis was complaints of intermittent 
episodes of nausea, vomiting, and constipation alternating 
with diarrhea.  The examiner commented that the veteran 
appeared healthy and did not have any weight loss, adding 
that the symptoms appeared to be improving and were not 
debilitating.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's gastrointestinal disability is rated as 10 
percent disabling by analogy to Diagnostic Code (Code) 7319, 
irritable colon syndrome.  38 C.F.R. § 4.114.  The Board 
notes that the rating schedule sets forth a variety of 
diagnostic codes that provide ratings greater than 10 percent 
for gastrointestinal disabilities.  However, given the lack 
of objective findings or a diagnosis for the veteran's 
disability, the Board finds that the disability is best rated 
under Code 7319.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 

Under Code 7319, a 10 percent rating is assigned when 
disability from irritable colon syndrome is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A maximum schedular rating of 30 percent is in 
order when disability is severe, with diarrhea, or 
alternative diarrhea and constipation, with more or less 
constant abdominal distress.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112. 

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for the service-connected 
gastrointestinal disability.  The disability is manifested by 
subjective reports of frequent nausea, vomiting, dry heaves, 
diarrhea and constipation, and essentially constant abdominal 
distress.  The objective medical evidence reveals little in 
the way of disability other than some abdominal tenderness.  
In addition, the veteran's weight has remained stable and in 
fact showed some increase according to the last VA 
examination report.  The September 1997 examiner indicated 
that the veteran's symptoms had been stable for a number of 
years.  The June 1998 VA examiner commented that the veteran 
appeared healthy, that the symptoms appeared to be improving, 
and that they were not debilitating.  As the medical evidence 
fails to show any worsening disability or objective support 
for the veteran's complaints, the Board cannot conclude that 
the overall disability picture more closely approximates the 
criteria requires for a higher rating under Code 7319.  
38 C.F.R. § 4.7.

In addition, the Board finds no basis an extra-schedular 
rating.  There is no evidence of any related hospitalization 
and no evidence to suggest that the disability has markedly 
interfered with the veteran's employment.  38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996) 
(the Board is not precluded from concluding that a claim does 
not meet the criteria for submission to the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service pursuant to 38 C.F.R. § 3.321(b)(1)).  

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for abdominal distress, nausea, and 
weight loss due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.114, Diagnostic Code 7319. 


ORDER

Entitlement to service connection for bilateral patellar 
tendinitis is denied.  

Entitlement to service connection for fatigue, bleeding gums, 
arthralgia claimed as joint pain, and dizziness, all claimed 
as due to an undiagnosed illness, is denied.  

Entitlement to a disability rating greater than 10 percent 
for abdominal distress is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 



